Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The applicant’s arguments on page 11 are persuasive.  Specifically, “it is not reasonable for one of ordinary skill in the art to only utilize the quoted equations by simple mathematical conversion to obtain the technical solutions of the present application that the unknown elasticity parameters of the tissue are calculated based on the known tissue density of the tissue and the calculated elasticity parameters of the tissue are mapped into a corresponding grayscale or color image by using a grayscale or color mapping so as to obtain a corresponding elasticity image.”  This corresponds to the newly added limitations of the independent claim.  This, in collaboration with the specifically required step 4 (wherein the previous claims provided two options for Step 4, and now the claims require a specific one of the two options), presents the allowable subject matter.
The applicant’s arguments against Freiburger on page 9 are not persuasive, since Freiburger explicitly teaches “The applied stress may be… cyclical, repeating, … The stress is applied repetitively, … For example, acoustic radiation force is transmitted as an impulse for applying stress to tissue” (see cited paragraph 17).  This clearly teaches acoustic radiation force impulses that may be repeating.  Therefore, multiple shear waves may be generated by non-manual means, in contradiction to the arguments by the applicant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M KISH whose telephone number is (571)272-5554. The examiner can normally be reached M-F 10:30a - 6p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571) 272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES M KISH/Primary Examiner, Art Unit 3799